DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application, Amendments, and/or Claims
	Applicant’s response of 21 July 2022 is acknowledged. Claims 1-6, 8-10, 12-15, 17, 18, 20, and 24 were amended. Claim 16 was cancelled. Claims 1-6, 8-10, 12-15, 17-20, and 24 are currently pending and under consideration. 
	
Withdrawn Objections and Rejections
	Applicant’s amendment to the specification and claims have overcome each and every objection of previous record and the objections are withdrawn. 
	Claims 6, 8-10, and 12-20 were rejected under 35 USC 112a for failing to comply with the written description requirement for claiming antibodies or fragments in which the heavy or light chain components exist separately from each other. Applicant’s amendments of the claims has overcome the rejections and the rejections are withdrawn. 
	 Claim 10 was further rejected under 35 USC 112a for failing to comply with the written description requirement for claiming CDRs without specifying the combination and order of the claimed CDRs. Applicant’s amendment to the claim has overcome the rejection and the rejection is withdrawn. 
	Claim 16 was rejected under 35 USC 112a for failing to comply with the written description requirement for claiming a genus of antibodies that compete for binding to IDLR2. The cancellation of claim 16 has rendered the rejection moot and the rejection is withdrawn. 
	Claims 6, 8-10, and 12-20 were rejected under 35 USC 112a for failing to comply with the written description requirement for claiming “a fragment or derivative thereof, or a modified antibody format”. Applicant’s amendment to the claims has overcome the rejection and the rejection is withdrawn. 
	Claim 24 was rejected under 35 USC 112a for failing to comply with the enablement requirement for claiming the treatment of patients who are at risk of developing and/or being diagnosed with a neoplastic disease. Applicant’s amendment to the claim has overcome the rejection and the rejection is withdrawn.
	Claim 2 was rejected under 35 USC 112b for the use of “and/or” in the Markush group claimed. Applicant’s amendment of the claim has overcome the rejection and the rejection is withdrawn.
	Claims 8-9 and 12-13 were rejected under 35 USC 112b for including narrow and broad ranges in the same claim. Applicant’s amendment to the claims has overcome the rejections and the rejections are withdrawn. 
	Claims 10, 12, and 13 were rejected under 35 USC 112b for the use of “and/or” in the Markush group claimed. Applicant’s amendment of the claims has overcome the rejections and the rejections are withdrawn.
	Claim 24 was rejected under 35 USC 112b for the use of “and/or” in the Markush group claimed. Applicant’s amendment of the claim has overcome the rejection and the rejection is withdrawn.
	Claim 14 was rejected under 35 USC 112d. Applicant’s amendment to the claim has overcome the rejection and the rejection is withdrawn.
	Claims 1-5 and 24 were rejected under 35 USC 102(a)(1) and (a)(2). Applicant’s amendment to independent claim 1 has overcome the rejections and the rejections are withdrawn.

New Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter (5% allowable variance) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to an anti-ILDR2 antibody, or a fragment or derivative thereof, or a modified antibody format having ILDR2 binding properties which comprise at least one combination of a heavy chain (HC) and paired light chain (LC) variable region (VD) sequence that is 95% identical to combinations selected from the groups disclosed in the claims. 
The current wording of the claims allows for modifications to be made anywhere in the heavy and light chain structures including in one or more of the antibody CDRs and, in its broadest reasonable interpretation, would allow for all of the variation to occur in the CDRs. The instant disclosure does not support the genus of antibodies comprising the disclosed antibodies with one or more substitutions in the CDR sequences nor is it apparent from the disclosure that the applicant was in possession of an adequate number of species of these antibodies at the time of filing; therefore, claims 12 and 13 do not meet the written description requirement.
The instant specification states that “’percent (%) sequence identity’ with respect to a reference polynucleotide or polypeptide sequence, respectively, is defined as the percentage of nucleic acid or amino acid residues, respectively, in a candidate sequence that are identical with the nucleic acid or amino acid residues… after aligning the sequences and introducing gaps if necessary, to achieve the maximum percent sequence identity. Conservative substitutions are not considered as part of the sequence identity.” (page 14, lines 17-23). Applicant does not provide direction or guidance as to which exact amino acids in the antibodies of claims 12 and 13 can be altered while maintaining an antibody or fragment that has ILDR2 binding properties.  
Additionally, the state of the art around the time of the effective filing date of the claimed invention was not developed enough to allow for the modification of amino acid residues in antibodies, particularly in the CDRs, leading to predictable results. For example, Rabia, L., et al (2018) Understanding and overcoming trade-offs between antibody affinity, specificity, stability, and solubility Biochem Eng. J. 15(137); 365-374 discussed the challenges faced during antibody optimization approximately one year after the effective filing date of the claimed invention. Rabia discusses the challenges with optimizing antibody properties and states that “natural antibody affinity maturation relies on the introduction of somatic mutations followed by clonal selection of antibody variants with improved affinity. However, not all somatic mutations contribute to antibody affinity… antibodies accumulate some somatic mutations to increase affinity and others to compensate for the destabilizing effects of affinity-enhancing mutations” (page 2, paragraph 4). Rabia further provides an example of researchers who introduced mutations throughout variable frameworks and CDRs and created libraries to sort antibody variants with high antigen binding. In this case an antibody was identified that displayed increased affinity but had a significant reduction in stability (page 3, paragraph 2). Rabia concludes by stating that “a final key area of future work is the development of improved computational methods for predicting mutations in antibody CDRs and frameworks that co-optimize multiple antibody properties” and that “future efforts will also need to improve structural predictions of antibody CDRs – especially the long and highly variable heavy chain CDR3 – to accurately predict CDR mutations that are beneficial to different antibody properties” (page 9, paragraph 4 – page 10 paragraph 2). 
Based on the teachings of Rabia, introducing modifications in antibody structure, particularly in the CDR regions, is not a well understood task and requires experimentation following mutation to ensure that binding affinity is maintained and a stable antibody is created. Rabia further spoke to the use of libraries and computational methods for predicting and co-optimizing antibody properties and demonstrated how these methods are not robust enough yet to yield predictable results. This teaching demonstrates that a modification to even one of the CDRs of the instant application could result in an antibody that is not suitable for binding to ILDR2. 
Overall, it is not evident that applicant was in possession of a wide enough species of antibodies comprising the heavy and light chains of claims 12 and 13 with 5% variance such as to represent the entire genus of antibodies that could be created with these modifications. Therefore, the allowance of 5% variation in the amino acid sequences recited in claims 12 and 13 was found to not meet the written description requirement of 35 U.S.C. 112(a).




Allowable Subject Matter
Claims 1-6, 8-10, 14-15, 17-20, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to isolated anti-ILDR2 antibodies comprising the structures disclosed in claims 1, 6, 8-10, and 14 which correspond to antibodies 59-08.B02, 61-02.C05, 56-02.E08, 74-15.G09, and 56-02.E10. While antibodies that bind to ILDR2 were known in the art prior to the effective filing date of the claimed invention, the complete antibody structures isolated in the instant application are novel to the prior art. Additionally, there would have been no motivation for one of ordinary skill in the art to have generated antibodies with these combined structures, therefore, they are also non-obvious. The following is considered the be the closest prior art.

WO 2015155998 A1 (Daiichi Sankyo Company, Limited) 15 OCT 2015 
Daiichi teaches anti-Her3 antibody structures one of which is identified as U1-40 (pages 79 and 196). The light chain CDRs of the antibody are a 100% match to the light chain CDRs of instant application antibody B02 comprising light chain CDRs 4, 5, and 6, respectively. The structures of the light chain CDRs of U1-40 and the alignment to the instant application CDRs is shown below. While these CDRs are an exact match with those of the instant application, the heavy chain of the antibody U1-40 comprises different CDRs and the binding affinity is for a different antigen.

    PNG
    media_image1.png
    208
    825
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    594
    897
    media_image2.png
    Greyscale


WO 2017/049038 A3 (Ablexis, LLC) 23 MAR 2017
Ablexis teaches anti-CD115 monoclonal antibody structures for therapeutic and diagnostic use in the treatment of cancer, autoimmune, and other diseases (abstract). The antibody CCK-418A disclosed by Ablexis has light chain CDRs that match those of instant application antibody B02 comprising light chain CDRs 4, 5, and 6, respectively. The light chain variable region of CCK-418A is a 98.21% match with the light chain variable region of antibody B02 with only 2 out of 112 amino acids mismatched. Alignments are shown below. While these CDRs are an exact match with those of the instant application and the light chain variable region is very similar, the heavy chain of the antibody CCK-418A comprises different CDRs and the binding affinity is for a different antigen (Ablexis page 28).


    PNG
    media_image3.png
    593
    898
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    546
    897
    media_image4.png
    Greyscale



US 2013/0236457 A1 (Amgen Inc) 12 SEP 2013
Amgen teaches anti-IGF-1R structures and methods of making such antibodies, antibody fragments and derivatives for use in treating or diagnosing subjects having IGF-1R related disorders or conditions (abstract). Antibody 42 disclosed by Amgen has light chain CDRs that are 96.88% matching with instant application light chain CDRs of SEQ ID NO:s 27, 28, and 29. Alignment is shown below. While these CDRs closely match with those of the instant application, the heavy chain of antibody 42 disclosed by Amgen comprises different CDRs and the binding affinity is for a different antigen

    PNG
    media_image5.png
    594
    903
    media_image5.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                  
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647